      Case 2:18-cv-09826-JLS-PLA Document 97 Filed 07/29/19 Page 1 of 1 Page ID #:668



                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES-GENERAL

Case No.: CV 18-9826-JLS (PLA)                                                                  Date: July 29, 2019

Title:    Jonathan Grigsby v. Debbie Asuncion, et al.


PRESENT: THE HONORABLE                   PAUL L. ABRAMS
                                         UNITED STATES MAGISTRATE JUDGE
         Christianna Howard                                  N/A                                             N/A
          Deputy Clerk                               Court Reporter / Recorder                            Tape No.

ATTORNEYS PRESENT FOR PLAINTIFF:                                       ATTORNEYS PRESENT FOR DEFENDANT(S):
                NONE                                                                    NONE

PROCEEDINGS:               (IN CHAMBERS)

On March 19, 2019, the Court denied plaintiff’s Motion seeking an order that the U.S. Marshal serve the
summons and complaint on the defendants named in the complaint (approximately 20 defendants). (ECF Nos.
32, 33). On April 9, 2019, in response to another motion, the Court warned plaintiff that if service is not waived
by defendants, then plaintiff must proceed with some other form of service consistent with the Federal rules.
(ECF Nos. 61, 62). On April 16, 2019, summonses were issued as to defendants in this action. On May 28,
2019, the Court granted plaintiff’s May 15, 2019, request for an extension of 45 days to serve 23 defendants
(ECF Nos. 93, 94), but again advised him that the method of service of the summons and Complaint that he
chooses to use must be timely and must comply with the Federal Rules of Civil Procedure. (ECF No. 94). The
Court advised that it would not be sympathetic to a future request for additional time to serve defendants if it
turns out that plaintiff has been attempting to serve those defendants in a manner that is not authorized by federal
rules. (Id.).

As of this date, plaintiff has not filed a single proof of service as to any defendant in this matter. Accordingly,
no later than August 12, 2019, plaintiff is ordered to show cause why this action should not be dismissed for
failure to prosecute and to follow court orders.


cc:      Jonathan Grigsby, pro se




                                                                               Initials of Deputy Clerk      ch




CV-90 (10/08)                           CIVIL MINUTES - GENERAL                                            Page 1 of 1
